Citation Nr: 0103966	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for defective eyesight 

6.  Entitlement to service connection for defective hearing.

7.  Entitlement to service connection for a condition 
characterized by generalized weakness and nausea.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The issues of entitlement to service connection for 
hypertension, defective eyesight and hearing, and a condition 
characterized by generalized weakness and nausea,
are addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of an April 1996 RO rating decision that 
denied service connection for arthritis and heart disease, 
and denied service connection for pulmonary tuberculosis on 
the ground that no new and material evidence had been 
submitted to reopen the claim. 

2.  Newly received summaries of VA hospitalization from 
November 1967 to January 1968, and for a nineteen day period 
in June 1971, constitute evidence that was not previously 
before agency decisionmakers, but do not bear directly and 
substantially upon the matter at issue and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection for 
pulmonary tuberculosis. 

3.  Newly received evidence since the April 1996 RO rating 
decision denying service connection for heart disease and 
arthritis consists of copies of previously submitted evidence 
and additional medical evidence that reflects ongoing 
diagnoses of heart disease and arthritis.  This evidence was 
either previously before agency decision makers, or is 
cumulative.  It is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The April 1996 Board decision that denied claims for 
service connection for pulmonary tuberculosis, arthritis, and 
heart disease, is final. 38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the April 1996 RO rating 
decision denying service connection for pulmonary 
tuberculosis, which was the last final denial with respect to 
this issue, is not new and material;  the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§ 3.156 (2000).

3.  Evidence submitted since the April 1996 RO rating 
decision denying service connection for arthritis, which was 
the last final denial with respect to this issue, is not new 
and material;  the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. § 3.156 (2000).

4.  Evidence submitted since the April 1996 RO rating 
decision denying service connection for heart disease, which 
was the last final denial with respect to this issue, is not 
new and material;  the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection for pulmonary tuberculosis was denied in 
an unappealed rating decision in August 1978 on the basis 
that this condition was not present during service and that 
there was no diagnosis of an active condition by approved 
methods during the presumptive period. 

In an April 1996 RO rating decision, the RO denied claims for 
service connection for arthritis and heart disease for the 
reason that although there was evidence showing current 
arthritis and current heart disease, these conditions were 
first shown many years after service, and there was no 
medical evidence relating them to service.

Also in its April 1996 RO rating decision, the RO declined to 
reopen a claim for service connection for pulmonary 
tuberculosis, on the ground that the evidence was not 
material because it did not contain specific clinical records 
which would indicate that the veteran was treated for or had 
contracted tuberculosis within the three-year post-service 
presumptive period.  See 38 C.F.R. §§ 3.307, 3.309 (2000) 
(discussed further, below).  In so deciding, the RO 
acknowledged receipt of certification from Betanga Medical 
and Dental Clinic that indicated that diagnosis of 
tuberculosis was made in 1948 after evaluation of clinical 
records, and receipt of post-service X-ray reports which 
indicated post-service tuberculosis.

The veteran did not submit a notice of disagreement within 
one year of the April 1996 RO rating decision, and the denial 
of the claims for service connection for pulmonary 
tuberculosis, arthritis, and heart disease became final.  See 
38 U.S.C.A. § 7105 (West 1991).

Since that time, the RO has received new evidence pertaining 
to the claim for service connection for tuberculosis, to 
include January 1968 and June 1971 VA hospital discharge 
summaries.  The new records reflect that the veteran was 
hospitalized from November 1967 to January 1968 for a stab 
wound.  During that time, he was diagnosed as having minimal 
pulmonary tuberculosis by X-ray.

The new evidence further shows that the veteran was admitted 
in June 1971 due to cough and chest pains which started three 
weeks prior to admission.  There was no hemoptysis.  By 
history, it was noted that the veteran "[c]laims to be 
suffering from PTB since 1949 with irregular treatment."  
During hospitalization, he was maintained on INH alone.  
Succeeding hospital days were uneventful, and he was 
discharged after 19 days, at which time maximum hospital 
benefits had been achieved.  The final formal diagnosis was 
pulmonary tuberculosis, minimal, inactive, chemotherapy 
(INH).  The bases for finding that the tuberculosis was 
inactive included stable chest findings (admission film 
compared with his chest X-ray in December 1967 showed stable 
findings) and negative sputum examination for acid-fast 
bacilli. 

An April 1998 private X-ray report of the knees includes and 
impression of arthritis of the right knee joint.  A chest X-
ray interpreted by the same physicians reflects an impression 
of consider old pulmonary tuberculosis, both upper lobes.

A December 1998  X-ray report from a private physician shows 
an impression of lung changes compatible with the results of 
previous infection, pulmonary tuberculosis, possibly 
inactive.

In January 1999, the RO received a letter from a private 
physician, dated in December 1998, describing an impression 
of atherosclerotic heart disease based upon physical 
examination and current X-rays.  The private physician also 
described continuous treatment of the veteran at his clinic 
for pulmonary tuberculosis from June 1987 to December 1998. 

All other medical evidence of record received since the April 
1996 RO rating decision denying service connection for 
pulmonary tuberculosis, heart disease and arthritis is merely 
a copy of evidence previously submitted.  This evidence 
includes diagnoses of pulmonary tuberculosis, chest pains, 
arthritis of the upper and lower extremities, and heart 
disease.

Analysis

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof;  otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105;  38 C.F.R. § 
3.104(a).  If new and material evidence has been received 
with respect to a claim which has become final, then the 
claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (2000). 

Active pulmonary tuberculosis which is at least 10 percent 
disabling within three years of release from service is 
presumed to be service connected, even though there is no 
evidence of such disease during the period of service.  
Similarly, arthritis or arteriosclerosis which is at least 10 
percent disabling within one year of release from service is 
presumed to be service connected. 38 C.F.R. §§ 3.307. 
3.309(a) (2000).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity. 38 C.F.R. § 3.371(a)(1) (2000).

With respect to the claim for service connection for 
tuberculosis, the newly added summaries of VA hospitalization 
from November 1967 to January 1968, and for nineteen day 
period in June 1971, constitute evidence that was not 
previously before agency decisionmakers.  This evidence is 
neither cumulative nor redundant. It does not, however, bear 
directly and substantively on the claim for service 
connection for tuberculosis, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  This evidence is not relevant because it only 
shows evidence of treatment for tuberculosis in the late 
1960s, two decades after the veteran's separation from 
service.  The only reference to pulmonary tuberculosis within 
the presumptive period is a history provided by the veteran. 
Accordingly, the claim for service connection for 
tuberculosis is not reopened, see 38 C.F.R. § 3.156.
 
Similarly, the new evidence received with respect to the 
claim for service connection for tuberculosis, the new 
evidence received with respect to the formerly denied claims 
for service connection for arthritis and heart disease is 
merely to the effect that the veteran continues to have 
arthritis and heart disease.  This new evidence is not 
material for purposes of reopening the veteran's claims for 
service connection for heart disease and arthritis.  No new 
information has been added to the record, other than that 
which had already been established -- that the veteran has 
heart disease and arthritis.  For purposes of adjudication of 
the claims for service connection for arthritis and heart 
disease, the new evidence reflecting continuing diagnoses of 
heart disease and arthritis is merely cumulative.  
Accordingly, the claims for service connection for heart 
disease and arthritis are not reopened and the claims remain 
denied.  38 C.F.R. § 3.156(a).

The Board acknowledges that the RO denied the veteran's 
claims for service connection for heart disease and arthritis 
as not well grounded in its June 1999 rating decision, and 
that the Board has denied the claims for lack of new and 
material evidence since the last final denial in April 1996.  
In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd Barnett v. 
Brown, 83 F.3d 1380 (1996), the RO had similarly adjudicated 
the appellant's claim on the merits without discussing the 
new and material evidence requirements.  On appeal, the Board 
concluded that no new and material evidence had been 
submitted to warrant reopening the claim.  In affirming the 
Board decision, the Court of Appeals for Veterans Claims 
(Court) noted that "if the BVA had adjudicated the claim on 
its merits without resolving the new and material evidence 
issue, its actions would have violated its statutory 
mandate."  Barnett, 8 Vet. App. 1 at 4.  The Court went on to 
state that "once the Board found there was no new and 
material evidence, it was bound by an express statutory 
mandate not to consider the merits of the case." Id.  Also as 
in Barnett, in the present appeal it is clear that the 
appellant had notice of the requirements for submission of 
new and material evidence, because his claim for service 
connection for tuberculosis has in the past been denied for 
lack of new and material evidence to reopen the claim.  In 
light of the foregoing, the Board finds that it must deny 
reopening the claims for service connection heart disease and 
arthritis because no new and material evidence has been 
received since the April 1996 denial of the claims, even 
though the RO had denied the claims on the merits in its June 
1999 rating decisions. 

The Board further notes that the Veterans Claims Assistance 
Act of 2000, discussed further in the REMAND portion of this 
action, states with respect to the amended 38 U.S.C.A. 
§ 5103A (pertaining to the heightened duty to assist 
claimants) that "nothing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108 (West 
1991)]."


ORDER

The claim for service connection for pulmonary tuberculosis 
is not reopened, and the claim remains denied.
 
The claim for service connection for arthritis is not 
reopened, and the claim remains denied.
 
The claim for service connection for heart disease is not 
reopened, and the claim remains denied. 
REMAND

Also before the Board are claims for service connection for 
hypertension, defective eyesight and hearing, and a condition 
characterized by generalized weakness and nausea.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims, Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The statute also significantly heightens VA's 
duties to inform and assist the veteran in development of his 
claims.  This case is being remanded for compliance with 
these newly enacted provisions.

Based on the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2. If, and only if, supporting evidence 
form service records or other sources 
serves to establish that a claimed 
condition may have had its onset in 
service or may otherwise be related 
thereto, the veteran should be scheduled 
for a VA examination by an appropriate 
specialist.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
provide an opinion as to the likelihood 
that the claimed disability at issue had 
its onset in service or otherwise is 
related thereto.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  The RO should next review all of the 
relevant evidence and readjudicate the 
appellant's remaining claims.

If the benefits sought are not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


